Exhibit 10.12

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of June 2, 2005, among UNIVERSAL AMERICAN FINANCIAL CORP., a
New York corporation (the “Borrower”), the Banks party to the Credit Agreement
(hereinafter defined) and BANK OF AMERICA, N.A., as the Administrative Agent for
the Banks.

 

The Borrower, the Banks and the Administrative Agent are party to the Credit
Agreement dated as of May 28, 2004 (the “Credit Agreement”), and have agreed,
upon the following terms and conditions, to amend the Credit Agreement in
certain respects.  Accordingly, for valuable and acknowledged consideration, the
Borrower, the Banks and the Administrative Agent agree as follows:

 

1.             Terms and References.  Unless otherwise stated in this Amendment,
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections” are to the Credit Agreement’s
sections.

 

2.             Amendment.  Clause (iv) of Section 3.03(i)(e) is amended to read
in its entirety as follows:

 

“(iv)        the first $60,000,000 of net cash proceeds from the issuance of up
to 3,500,000 shares of common stock by the Borrower, provided that such net cash
proceeds are used in a manner and for purposes consistent with those set forth
in that certain letter dated May 26, 2005, from the Borrower to the Banks),
shall be applied as a mandatory prepayment of the Outstanding Amount of the Term
Loans.”

 

3.             Conditions Precedent to Effectiveness of Amendment.  This
Amendment shall not be effective until the Administrative Agent receives:
(a) counterparts of this Amendment executed by the Borrower, the Subsidiary
Guarantors, the requisite Banks and the Administrative Agent; (b) an amendment
fee for the account of each Bank that has executed and delivered (which may be
by facsimile transmission) this Amendment at or before 5:00 p.m., New York time,
on June 2, 2005, in the amount of .03% times the sum of (i) such Bank’s
Revolving Loan Commitment plus (ii) the Outstanding Amount of the Term Loans
owing to such Bank; (c) payment of all expenses, including legal fees and
expenses of counsel to the Administrative Agent, incurred by the Administrative
Agent in connection with this Amendment, to the extent invoiced to the Borrower
on or prior to the date hereof; and (d) such other agreements, documents,
instruments and items as the Administrative Agent may reasonably request,
including, without limitation, documents evidencing the due authorization of the
execution, delivery and performance by the Borrower and each of the Subsidiary
Guarantors of this Amendment, the incumbency of the officer of the Borrower and
each of the Subsidiary Guarantors executing this Amendment, and any other
matters relevant thereto.

 

4.             Representations.  The Borrower represents and warrants to the
Administrative Agent and the Banks as follows:  (a) the execution, delivery and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby, have been duly authorized by all necessary corporate action;
(b) all representations and warranties made or deemed made by the Borrower in
the Credit Documents are true and correct as of the date hereof, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited by the Credit Agreement; and (c) no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

--------------------------------------------------------------------------------


 

5.             Effect of Amendment.  This Amendment is a Credit Document. 
Except as expressly modified and amended by this Amendment, all of the terms,
provisions and conditions of the Credit Documents shall remain unchanged and in
full force and effect.  If any part of this Amendment is for any reason found to
be unenforceable, all other portions of it shall nevertheless remain
enforceable.  The Credit Documents and any and all other documents heretofore,
now or hereafter executed and delivered pursuant to the terms of the Credit
Agreement are hereby amended so that any reference to the Credit Agreement shall
mean a reference to the Credit Agreement as amended hereby.

 

6.             Expenses.  The Borrower shall pay all reasonable fees and
expenses paid or incurred by the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Amendment and any related documents.

 

7.             Governing Law.  This Amendment shall be governed by and construed
in accordance with and be governed by the laws of the State of New York, without
regard to conflict of laws principles.

 

8.             Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

 

9.             ENTIRETY.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
CREDIT DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERCEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF.  THESE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

10.           Parties.  This Amendment binds and inures to the benefit of the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Banks and
their respective permitted successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of the date first set forth above, among Universal American
Financial Corp., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and certain Banks party thereto.

 

UNIVERSAL AMERICAN FINANCIAL

HAMILTON FLOATING RATE FUND, LLC,

CORP., as the Borrower

as a Bank

 

 

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Dean Stephan

 

 

Robert Waegelein, Executive Vice

 

Dean Stephan, Managing Director

 

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

ING CAPITAL LLC, as a Bank

BANK OF AMERICA, N.A., as a Bank and as

 

 

the Administrative Agent

 

 

 

 

By:

/s/ Mark R. Newsome

 

 

 

 

Mark R. Newsome, Director

By:

/s/ Mark Short

 

 

 

 

Mark Short, Vice President

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Bank

 

 

 

 

THE CIT GROUP/EQUIPMENT

 

 

FINANCING, INC., as a Bank

By:

/s/ Stephen L. Leister

 

 

 

 

Stephen L. Leister, First Vice President

 

 

 

 

By:

/s/ Steven J. Kobriger

 

 

 

 

Steven J. Kobriger, Assistant Vice

 

 

 

President

U.S. BANK NATIONAL ASSOCIATION, as a

 

 

Bank

 

 

 

 

 

 

 

 

 

LASALLE BANK, N.A., as a Bank

By:

/s/ Ziad W. Amra

 

 

 

 

Ziad W. Amra, Corporate Banking Officer

 

 

 

 

By:

/s/ Andrew C. Haak

 

 

 

 

Andrew C. Haak, Senior Vice President

 

 

 

 

RAYMOND JAMES BANK, FSB, as a Bank

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as a Bank

By

/s/ Andrew Hahn

 

 

 

 

Andrew Hahn,Vice President

 

 

 

 

By:

/s/ Thomas McGinley

 

 

 

 

Thomas McGinley, Vice President

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of the date first set forth above, among Universal American
Financial Corp., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and certain Banks party thereto.

 

DENALI CAPITAL, LLC, managing member of

MAGNETITE IV CLO LIMITED, as a Bank

DC Funding Partners, portfolio manager for

 

 

DENALI CAPITAL CLO III, LTD, or an

 

 

affiliate

By:

/s/ Tom Coldwell

 

 

 

 

Tom Coldwell, Authorized Signatory

 

 

 

 

By:

/s/ John F. Thacker

 

 

 

 

John F. Thacker, Chief Credit Officer

 

 

 

 

MAGNETITE V CLO LIMITED, as a Bank

 

 

 

 

 

 

 

DENALI CAPITAL, LLC, managing member of

By:

/s/ Tom Coldwell

 

DC Funding Partners, portfolio manager for

 

Tom Coldwell, Authorized Signatory

DENALI CAPITAL CLO IV, LTD, or an

 

 

affiliate

 

 

 

 

 

 

 

SENIOR LOAN PORTFOLIO, as a Bank

By:

/s/ John F. Thacker

 

 

 

 

John F. Thacker, Chief Credit Officer

 

 

 

 

By:

/s/ Tom Coldwell

 

 

 

 

Tom Coldwell, Authorized Signatory

 

 

 

 

GULF STREAM - COMPASS CLO 2002-1

 

 

LTD, as a Bank GULF STREAM-COMPASS

 

 

CLO 2002-1 LTD By: Gulf Stream Asset

VAN KAMPEN SENIOR INCOME TRUST, as

Management LLC, As Collateral Manager

a Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Langs

 

By:

/s/ Barry K. Love

 

 

Brad Langs, Executive Director

 

Barry K. Love, Chief Credit Officer

 

 

 

 

 

 

 

 

 

 

 

 

BLACKROCK LIMITED DURATION

GULF STREAM - COMPASS CLO 2004-1

INCOME TRUST, as a Bank

LTD, as a Bank GULF STREAM-COMPASS

 

 

CLO 2004-1 LTD By: Gulf Stream Asset

 

 

Management LLC, As Collateral Manager

By:

/s/ Tom Coldwell

 

 

 

 

Tom Coldwell, Authorized Signatory

 

 

 

 

By:

/s/ Barry K. Love

 

 

 

 

Barry K. Love, Chief Credit Officer

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of the date first set forth above, among Universal American
Financial Corp., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and certain Banks party thereto.

 

BLACKROCK SENIOR INCOME SERIES, as

a Bank

 

 

 

 

By:

/s/ Tom Coldwell

 

 

Tom Coldwell, Authorized Signatory

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

To induce the Administrative Agent and the Banks to enter into this Amendment,
the undersigned consent and agree (a) to its execution and delivery and terms
and conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any Liens, Subsidiary
Guaranties, assurances, or other obligations or undertakings of any of the
undersigned under any Credit Documents, and (c) that this Amendment binds each
of the undersigned and its successors and permitted assigns and inures to the
benefit of the Administrative Agent, the Banks, and their respective successors
and permitted assigns.

 

 

WORLDNET SERVICES CORP., as

HERITAGE HEALTH SYSTEMS OF TEXAS,

a Guarantor

INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Theodore M. Carpenter, Jr.

 

 

Robert Waegelein, Chief Financial Officer

 

Theodore M. Carpenter, Jr., President

 

 

 

 

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL

HHS TEXAS MANAGEMENT, INC., as a

SERVICES, INC., as a Guarantor

Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Steven C. Holman

 

 

Robert Waegelein, President

 

Steven C. Holman, Secretary

 

 

 

 

 

 

 

 

QUINCY COVERAGE CORPORATION, as a

CHCS SERVICES INC., as a Guarantor

Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice

 

Robert Waegelein, President

 

President

 

 

 

 

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC., as a

CHCS INC., as a Guarantor

Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice

 

Robert Waegelein, Executive Vice

 

President

 

President

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

PSO MANAGEMENT OF TEXAS, LLC, as a

HHS-HPN NETWORK, INC., as a Guarantor

Guarantor

 

 

 

 

 

 

 

By:

/s/ Steven C. Holman

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Secretary

 

Steven C. Holman, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

HHS TEXAS MANAGEMENT, L.P., as a

 

 

Guarantor

 

 

 

 

 

 

By:

HHS Texas Management, Inc., its

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Holman

 

 

 

 

Steven C. Holman, Secretary

 

--------------------------------------------------------------------------------